   8:20-cv-00054-LSC-SMB Doc # 7 Filed: 06/16/20 Page 1 of 6 - Page ID # 29




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

EDDIE HABTE MEKASHA,

                    Plaintiff,                              8:20CV54

       vs.
                                                        MEMORANDUM
CHRISTY AL-NEMAH, Director, and                          AND ORDER
TAYLOR WILSON,

                    Defendants.


      This matter is before the court for an initial review of Plaintiff’s pro se, in
forma pauperis Complaint (Filing 1) to determine whether summary dismissal is
appropriate under 28 U.S.C. § 1915(e)(2).

                        I. SUMMARY OF COMPLAINT

      Plaintiff alleges that he was terminated from his job as a Rehab Mental Health
Technician at CHI-PRTF, which, according to the facility’s website, is short for CHI
Health Psychiatric Residential Treatment Facility in Omaha, Nebraska.1 Plaintiff,
who is black and from Ethiopia, claims he was terminated based on his race, color,
and national origin. Plaintiff does not name his employer as a Defendant, but instead
names Christy Al-Nemah, Director of CHI-PRTF, and Taylor Wilson, Plaintiff’s
supervising nurse at CHI-PRTF.

      Plaintiff claims that he “was always receiving promotions and good
performance rat[ings],” but was terminated on September 14, 2018, when Defendant
Wilson (who is neither black nor African) reported Plaintiff to Defendant Al-Nemah
for neglect of duty “for the same work practice others born in USA do.” (Filing 1 at

      1
        See https://www.chihealth.com/en/services/behavioralcare/childadolescent/
prtf.html?utm_source=LocalSearch&utm_medium=Facility&utm_campaign=CHI
Health&utm_term=CHIHealthPsychiatricResidentialTreatmentFacility.
   8:20-cv-00054-LSC-SMB Doc # 7 Filed: 06/16/20 Page 2 of 6 - Page ID # 30




CM/ECF p. 5.) Plaintiff alleges that Wilson regularly assigned him to work in the
kitchen for the first few hours of his shift instead of his main assignment of “doing
rounds.” Plaintiff claims that when he was working in the kitchen, no one checked
on the patients. When something negative happened to a patient while he was
working in the kitchen, Plaintiff was blamed for patient neglect despite the fact he
could not perform rounds during kitchen-duty. As Plaintiff states, “Every shift the
first one or two hours I was assigned at kitchen and I couldn’t round any patient then
later it was used like scape goat to cover their negligence of not checking patients.”
(Filing 1 at CM/ECF p. 7.) This is what happened, Plaintiff contends, on the day he
was terminated from his employment.

       Plaintiff also alleges that a West-African coworker was terminated “because
he is born outside like me” after Nurse Wilson made an accusation against him.
(Filing 1 at CM/ECF p. 7.)

               II. LEGAL STANDARDS ON INITIAL REVIEW

       The court must dismiss a complaint or any portion of it that states a frivolous
or malicious claim, that fails to state a claim upon which relief may be granted, or
that seeks monetary relief from a defendant who is immune from such relief. 28
U.S.C. § 1915(e)(2)(B).

      Pro se plaintiffs must set forth enough factual allegations to “nudge[] their
claims across the line from conceivable to plausible,” or “their complaint must be
dismissed.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 569-70 (2007); see also
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“A claim has facial plausibility when
the plaintiff pleads factual content that allows the court to draw the reasonable
inference that the defendant is liable for the misconduct alleged.”).

       “The essential function of a complaint under the Federal Rules of Civil
Procedure is to give the opposing party ‘fair notice of the nature and basis or grounds
for a claim, and a general indication of the type of litigation involved.’” Topchian v.
JPMorgan Chase Bank, N.A., 760 F.3d 843, 848 (8th Cir. 2014) (quoting Hopkins
v. Saunders, 199 F.3d 968, 973 (8th Cir. 1999)). However, “[a] pro se complaint

                                          2
   8:20-cv-00054-LSC-SMB Doc # 7 Filed: 06/16/20 Page 3 of 6 - Page ID # 31




must be liberally construed, and pro se litigants are held to a lesser pleading standard
than other parties.” Id. at 849 (internal quotation marks and citations omitted).

                         III. DISCUSSION OF CLAIMS

       This is an action to redress alleged violations of Title VII of the Civil Rights
Act of 1964 (“Title VII”), 42 U.S.C. § 2000e et seq., and the Nebraska Fair
Employment Practice Act (“NFEPA”), Neb. Rev. Stat. § 48-1101 et seq. Plaintiff
alleges he was terminated because he is black and from Ethiopia. Title VII and the
NFEPA prohibit employers from discriminating against employees because of their
race, color, or national origin. 42 U.S.C. § 2000e-2(a)(1) (Westlaw 2020); Neb. Rev.
Stat. § 48-1104 (Westlaw 2020). Discrimination claims arising under the NFEPA
are analyzed in the same manner as discrimination claims arising under Title VII.
See Edwards v. Hiland Roberts Dairy, Co., 860 F.3d 1121, 1124 n. 3 (8th Cir. 2017).

       Absent direct evidence of discrimination, Plaintiff must satisfy the McDonnell
Douglas2 burden-shifting framework and establish a prima facie case by showing:
“(1) he is a member of a protected class, (2) he met his employer’s legitimate
expectations, (3) he suffered an adverse employment action, and (4) the
circumstances give rise to an inference of discrimination (for example, similarly
situated employees outside the protected class were treated differently.)” Gibson v.
Am. Greeting Corp., 670 F.3d 844, 853-54 (8th Cir. 2012).

       Liberally construed, Plaintiff’s Complaint contains sufficient facts to establish
a prima facie case of discrimination because Plaintiff alleges: (1) he is black and
Ethiopian; (2) his performance was satisfactory; (3) his employment was terminated;
and (4) the same co-worker who set Plaintiff up to be terminated made an accusation
against a West African co-worker which caused him to be terminated as well, and
Plaintiff was charged with neglect of duty “for the same work practice others born
in USA do.” Further, Plaintiff has shown that he has exhausted his administrative
remedies and filed suit within the time prescribed by Title VII and the NFEPA.



      2
          McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).
                                        3
   8:20-cv-00054-LSC-SMB Doc # 7 Filed: 06/16/20 Page 4 of 6 - Page ID # 32




       While Plaintiff alleges sufficient facts to state a claim under Title VII and the
NFEPA, he has sued the wrong Defendants. “Title VII addresses the conduct of
employers only and does not impose liability on co-workers.” Powell v. Yellow Book
USA, Inc., 445 F.3d 1074, 1079 (8th Cir. 2006). Because Plaintiff clearly identifies
the employer that is the subject of his Complaint, I shall direct the Clerk of Court to
add Plaintiff’s employer as the sole Defendant in this case, and I shall dismiss
without prejudice Defendants Al-Nemah and Wilson. See Schoffstall v. Henderson,
223 F.3d 818, 821 n.2 (8th Cir. 2000) (“[s]upervisors may not be held individually
liable under Title VII”); Gould v. Union Pac. R.R., No. 8:13CV39, 2013 WL
3201344, at *2 (D. Neb. June 24, 2013) (dismissing without prejudice Title VII
claims against in-house legal counsel and claims agents because Title VII prohibits
employers from engaging in unlawful employment practices and does not impose
individual liability on coworkers or supervisors); McCann v. New World Pasta Co.,
2010 WL 3834650, *1 (E.D. Mo. Sept. 27, 2010) (holding Title VII and ADA claims
were legally frivolous as to individual defendants because chief executive officers,
supervisors, and co-employees cannot be held individually liable under Title VII,
ADA, or ADEA).

                                IV. CONCLUSION

       Plaintiff has alleged facts stating a claim for discrimination based on race,
color, and national origin and has shown that he has exhausted administrative
remedies before filing this suit in a timely manner. While Plaintiff has failed to sue
a proper defendant under Title VII, the court will direct the Clerk of Court to add
Plaintiff’s employer as a Defendant in this case and will order service of process.

      IT IS ORDERED:

      1.     Plaintiff’s claims under Title VII of the Civil Rights Act of 1964 and
the Nebraska Fair Employment Practice Act for discrimination based on race, color,
and national origin shall proceed to service of process.




                                           4
   8:20-cv-00054-LSC-SMB Doc # 7 Filed: 06/16/20 Page 5 of 6 - Page ID # 33




      2.    The Clerk of Court shall add as a Defendant in this case CHI Health
Psychiatric Residential Treatment Facility. Plaintiff’s claims against Defendants
Christy Al-Nemah, Director, and Taylor Wilson are dismissed without prejudice.

       3.     To obtain service of process on Defendant CHI Health Psychiatric
Residential Treatment Facility, the Clerk of Court is directed to send one summons
form to Plaintiff at his last-known address. Plaintiff shall complete the summons
form, which must include as the Defendant CHI Health Psychiatric Residential
Treatment Facility, 6845 N. 68th Plaza, Omaha, NE 68122, in the absence of which
service cannot occur. Plaintiff shall then return the completed summons to the Clerk
of the Court.

       4.    Upon obtaining the summons from Plaintiff, the Clerk of Court is
directed to issue the summons for Defendant CHI Health Psychiatric Residential
Treatment Facility, 6845 N. 68th Plaza, Omaha, NE 68122. The Clerk of Court is
further directed to deliver the summons, the necessary USM-285 Forms, the
Complaint (Filing 1) and a copy of this Memorandum and Order to the Marshals
Service for service of process on Defendant CHI Health Psychiatric Residential
Treatment Facility, 6845 N. 68th Plaza, Omaha, NE 68122. Service may be
accomplished by using any of the following methods: personal, residence, certified
mail, or designated delivery service. See Fed. R. Civ. P. 4(e); Neb. Rev. Stat. §§ 25-
508.01 & 25-510.02 (Westlaw 2020).3

      3
       Pro se litigants proceeding in forma pauperis are entitled to rely on service
by the United States Marshals Service. Wright v. First Student, Inc., 710 F.3d 782,
783 (8th Cir. 2013). Pursuant to 28 U.S.C. ' 1915(d), in an in forma pauperis case,
“[t]he officers of the court shall issue and serve all process, and perform all
duties in such cases.” See Moore v. Jackson, 123 F.3d 1082, 1085 (8th Cir. 1997)
(language in ' 1915(d) is compulsory). See, e.g., Beyer v. Pulaski County Jail, 589
Fed. Appx. 798 (8th Cir. 2014) (unpublished) (vacating district court order of
dismissal for failure to prosecute and directing district court to order the Marshal to
seek defendant’s last-known contact information where plaintiff contended that the
jail would have information for defendant’s whereabouts); Graham v. Satkoski, 51
F.3d 710, 713 (7th Cir. 1995) (when court instructs Marshal to serve papers for
                                           5
   8:20-cv-00054-LSC-SMB Doc # 7 Filed: 06/16/20 Page 6 of 6 - Page ID # 34




      5.   The United States Marshal shall serve all process in this case without
prepayment of fees from Plaintiff.

      6.     Federal Rule of Civil Procedure 4(m) requires service of the complaint
on a defendant within 90 days of filing the complaint. However, Plaintiff is granted,
on the court’s own motion, an extension of time until 90 days from the date of this
Memorandum and Order to complete service of process.

      7.  The Clerk of Court is directed to set the following deadline: September
14, 2020—completion of service of process due.

       8.    Pursuant to General Order No. 2020-01 ¶ 6, because this non-prisoner
case is proceeding to service of process, this case is removed from the pro se docket.
The Clerk of Court shall randomly assign new judges to this case and request a
reassignment order from the Chief Judge.

      Dated this 16th day of June, 2020.

                                               BY THE COURT:


                                               Richard G. Kopf
                                               Senior United States District Judge




prisoner, prisoner need furnish no more than information necessary to identify
defendant; Marshal should be able to ascertain defendant’s current address).

                                           6
